Name: Commission Regulation (EC) No 2255/2002 of 17 December 2002 determining the quantity of certain products in the milk and milk products sector available for the first half of 2003 under quotas opened by the Community on the basis of an import licence alone
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  trade;  processed agricultural produce;  international trade
 Date Published: nan

 Avis juridique important|32002R2255Commission Regulation (EC) No 2255/2002 of 17 December 2002 determining the quantity of certain products in the milk and milk products sector available for the first half of 2003 under quotas opened by the Community on the basis of an import licence alone Official Journal L 343 , 18/12/2002 P. 0016 - 0018Commission Regulation (EC) No 2255/2002of 17 December 2002determining the quantity of certain products in the milk and milk products sector available for the first half of 2003 under quotas opened by the Community on the basis of an import licence aloneTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2),Having regard to Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas(3), as last amended by Regulation (EC) No 1667/2002(4), and in particular Article 16(2), second subparagraph, thereof,Whereas:When import licences were allocated for the second half of 2002 for certain quotas referred to in Regulation (EC) No 2535/2001, applications for licences covered quantities less than those available for the products concerned. As a result, the quantity available for each quota for the period 1 January to 30 June 2003 should be fixed, taking account of the unallocated quantities resulting from Commission Regulations (EC) No 1375/2002(5) and (EC) No 1916/2002(6) determining the extent to which the applications for import licences submitted in July and October 2002 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1375/2001 can be accepted,HAS ADOPTED THIS REGULATION:Article 1The quantities available for the period 1 January to 30 June 2003 for the second half of the year of importation of certain quotas referred to in Regulation (EC) No 2535/2001 shall be as set out in the Annex.Article 2This Regulation shall enter into force on 18 December 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 3.2.2002, p. 15.(3) OJ L 341, 22.12.2001, p. 29.(4) OJ L 252, 20.9.2002, p. 8.(5) OJ L 198, 27.7.2002, p. 45.(6) OJ L 289, 26.10.2002, p. 10.ANNEXQUANTITIES AVAILABLE FOR THE PERIOD 1 JANUARY TO 30 JUNE 2003ANNEX I. A>TABLE>ANNEX I. B1. Products originating in Poland>TABLE>2. Products originating in the Czech Republic>TABLE>3. Products originating in the Slovak Republic>TABLE>4. Products originating in Hungary>TABLE>5. Products originating in Romania>TABLE>6. Products originating in Bulgaria>TABLE>7. Products originating in Estonia>TABLE>8. Products originating in Latvia>TABLE>9. Products originating in Lithuania>TABLE>10. Products originating in Slovenia>TABLE>ANNEX I. F>TABLE>